NO.  07-09-0328-CR
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                              MARCH
30, 2010
                                            ______________________________
 
                                                     ROBERT RAWLINSON, JR.,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
                                                                                                            Appellee
                                           _______________________________
 
                          FROM THE 242nd DISTRICT
COURT OF HALE COUNTY;
 
                                   NO.
B16043-0505; HON. ED SELF, PRESIDING
                                           _______________________________
 
Anders Opinion
_______________________________
 
Before
QUINN, C.J., and HANCOCK and PIRTLE, JJ.
            Robert Rawlinson, Jr. (appellant)
appeals an order revoking his probation and ordering
that he serve two years in a state jail facility.  He
had previously pled guilty to burglary of a building and was placed on two
years deferred adjudication probation.  The
State subsequently filed a motion to adjudicate appellant’s guilt, which the
trial court granted, and sentenced appellant to two
years in a state jail facility.  However,
the court suspended sentence and placed appellant on community supervision for
five years.  The State, again, filed a
motion alleging appellant had violated his community supervision.  The trial court revoked appellant’s probation
and sentenced him to two years in a state jail facility.  His appellate counsel moved to withdraw and
filed an Anders1 brief in conjunction with
that motion.  In the brief, he represents
that, after conducting a diligent search, he found no meritorious issues
warranting appeal.  Along with his brief,
appellate counsel sent appellant a letter informing him of his conclusions and
his right to file a pro se response or brief.  We too informed appellant, by letter, of his
right to appear via a pro se response or brief no later than March 22,
2010.  To date, no response has been
filed.   
            In compliance with the principles
enunciated in Anders, appellate counsel illustrated why the appeal was
meritless.  Appellant pled true to the
allegations in the State’s motion.   A plea of true standing alone supports a
decision to revoke probation or adjudicate guilt.  Cole v. State, 578
S.W.2d 127, 128 (Tex. Crim. App. 1979). 
We have also conducted our own review of the record, pursuant to Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), to assess the accuracy of
appellate counsel’s conclusions and to uncover any error.  That review failed to reveal any error.
            Accordingly,
the motion to withdraw is granted, and the judgment is affirmed.[2]
 
                                                                                    Brian
Quinn 
                                                                                   Chief Justice
 
Do
not publish.
 




1Anders
v. California,
386 U.S. 738, 744-45, 87 S.Ct. 1396, 18 L. Ed. 2d 493 
(1967).


[2]Appellant has the right to file a pro
se petition for discretionary review from this opinion.